      Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 1 of 31



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
RALPH WATSON,

                      Plaintiff,                 19cv533 (JGK)

           - against -                           OPINION & ORDER

NY DOE 1 et al.,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff, Ralph Watson, brings this diversity action

for defamation and other common law torts under New York law

against Doe defendants related to alleged statements by the

defendants to the effect that the plaintiff had committed acts

of workplace sexual misconduct. The accusations allegedly led to

the plaintiff’s termination from the advertising agency Crispin,

Porter & Bogusky (“CP+B”). Four defendants – Illinois Doe 1, NY

Doe 2, Doe 1, and NY Doe 3 – now move to dismiss the Amended

Complaint (the “Complaint”). For the reasons that follow, the

motions are granted in part and denied in part.

                                   I.

     In deciding a motion to dismiss pursuant to Rule 12(b)(6),

the allegations in the complaint are accepted as true, and all

reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

2007). The Court’s function on a motion to dismiss is “not to


                                    1
      Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 2 of 31



weigh the evidence that might be presented at a trial but merely

to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

1985). The Court should not dismiss the complaint if the

plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

     Although the Court should construe the factual allegations

in the light most favorable to the plaintiff, “the tenet that a

court must accept as true all of the allegations contained in

the complaint is inapplicable to legal conclusions.” Id. at

678. When presented with a motion to dismiss pursuant to Rule

12(b)(6), the Court may consider documents that are referenced

in the complaint, documents that the plaintiff relied on in

bringing suit and that are either in the plaintiff’s possession

or that the plaintiff knew of when bringing suit, or matters of

which judicial notice may be taken. See Chambers v. Time Warner,

Inc., 282 F.3d 147, 153 (2d Cir. 2002).




                                    2
      Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 3 of 31



                                   II.

     The following facts are taken from the Complaint, exhibits

incorporated by reference in the Complaint, and documents of

which this Court may take judicial notice. The facts are

accepted as true for the purposes of deciding this motion.

     Beginning in April 2014, the plaintiff was the Chief

Creative Officer of the advertising agency, CP+B, and worked in

Boulder, Colorado. Am. Compl. ¶ 20. The plaintiff alleges that,

as early as October 2017, NY Doe 3 began compiling a private

list of alleged male harassers in the advertising industry. Id.

at ¶¶ 12, 14. Also in October 2017, NY Doe 3 allegedly helped

form a group that called itself Diet Madison Avenue (“DMA”)

whose stated purpose was “exposing sexual harassment &

discrimination in ad agencies since Oct 2017, cuz HR won’t.

Stories researched and confidential.” Id. at ¶ 14. As part of

these efforts, DMA set up Instagram, Facebook, Twitter,

Snapchat, GoFundMe, Wordpress, and Gmail accounts which were

allegedly jointly operated by twenty individual members

including twelve people from the advertising industry, four Ph.D

students, two professors, and two lawyers. Id. at ¶¶ 14-16. The

Instagram account, from which many of the alleged defamatory

statements at issue in this case were made, was allegedly

operated by the twelve people working in the advertising

industry. Id. at ¶ 14.

                                    3
       Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 4 of 31



      In October 2017, NY Doe 3 allegedly began providing the

list of alleged harassers to the operators of the DMA accounts;

the list included about 150 names which at the time did not

include the plaintiff’s name. Id. at ¶ 15. Beginning in December

2017, the group allegedly began publicly naming men that had

been subjected to DMA’s alleged internal vetting process in

which a “name is only released after a minimum of 6 corroborated

stories.” Id. at ¶¶ 15, 18. 1 DMA would then publish certain names

through its social media platforms allegedly labeling men as

“serial predators and rapists, attaching pig noses to pictures

of the men, and repeatedly calling for their immediate firing by

their employers.” Id. at ¶ 18. In January 2018, the DMA

Instagram account published a list of thirteen people working in

the advertising industry who were alleged sexual harassers which

did not include the plaintiff’s name. Id. at ¶ 19. On or around

January 15, 2018, DMA actively began seeking anonymous

complaints of sexual harassment at specific advertising

agencies, including CP+B. Id.

      On January 19, 2018, DMA published an Instagram story 2

viewable by its roughly 7,500 followers that stated: “Ralph


1 The Complaint states that DMA began publicly posting in “late December

2018,” which appears to be a typo and should read “late December 2017” in
order for the timeline of events laid out in the Complaint to make sense.
2 Instagram Stories is a feature by which a message or photo can be viewed by

followers for a period of 24 hours, after which the Story disappears. Am.
Compl. ¶ 22.

                                      4
        Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 5 of 31



Watson. The women that you targeted & groomed (like all

predators do), because they were young & just starting out their

careers . . . the women that you assumed would stay quiet are

stronger than you ever gave them credit for. And their voices

have created a timeline. Going back years. Corroborated stories.

Spanning across multiple agencies. And even continents.” Id. at

¶ 22.

     Immediately following the publication of this statement on

Instagram on January 19, 2018, the plaintiff contacted CP+B’s

human resources director in order to inquire about the source of

the rumors and to assure CP+B that there was no credible

evidence of sexual harassment by the plaintiff. Id. at ¶ 24. On

January 25, 2018, CP+B held a “Town Hall meeting” to address the

various issues raised by virtue of the publication of the

January 19, 2018 Instagram story. Id. at ¶ 25. Immediately

following the Town Hall meeting, at which CP+B allegedly stated

that there were no credible claims of sexual harassment and that

no one would be fired over the rumors, DMA published the

following message by means of an Instagram Story: “Apparently

during the @cpbgroup townhall today, they claimed to support the

Me Too campaign . . . Are they letting go of Ralph AKA the

unrepentant serial predator?” Id. at ¶¶ 26-27. On the same day,

January 25, 2018, DMA allegedly published an additional post

stating as follows: “FYI – HR has all the reports. The things

                                      5
      Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 6 of 31



stated aren’t rumors. They literally have every single

report . . . In other words they are lying . . . So yeah, keep

digging a bigger hole guys . . . clearly nobody has learned a

lesson.” Id. at ¶¶ 28-29.

     Sometime prior to February 2, 2018, NY Doe 2 lodged a

complaint with the CB+P human resources department alleging that

the plaintiff had sexually harassed her when she was employed at

CB+P. Id. at ¶ 38. The plaintiff alleges that NY Doe 2’s

statement was made to the human resources department in

retaliation for an incident that occurred some years before when

the plaintiff had allegedly placed NY Doe 2 on probation for

unsatisfactory job performance after her “unwanted and

unreturned advance on Plaintiff,” including an unexpected and

nonconsensual kiss. Id. at ¶ 39. In October 2018, CP+B allegedly

provided the plaintiff’s attorney with the contents of NY Doe

2’s unsworn statement. Id. at ¶ 38. The plaintiff alleged that

NY Doe 2 made the statements even though the statements were

categorically false. Id. at ¶ 40.

     On February 2, 2018, CB+P terminated the plaintiff,

allegedly for cause; the plaintiff claims he had been “an

exemplary performer during his entire tenure with the agency and

[had] no prior complaints of sexual impropriety lodged against

him at any time.” Id. at ¶ 30. The plaintiff’s termination came

after an alleged three-or-four-day investigation in which the

                                    6
      Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 7 of 31



plaintiff was allegedly never presented with the identities of

his accusers, any specific instances of misconduct, or any

supporting evidence. Id. at ¶ 34.

     Shortly after the plaintiff’s termination, DMA posted the

following by means of an Instagram story: “Ralph Watson, Chief

Creative Officer of @cpbgroup has been fired. To the nine

particular women who shared painful stories with us. We support

you all so much. You are incredibly strong & brave. None of you

deserved what happened to you.” Id. at ¶ 41; Dorny Decl., Ex. C.

Around this time, Illinois Doe 1, an alleged member of DMA,

published the “nine particular women” post as a public Facebook

comment on another public Facebook account’s post that had

shared an Adweek news article reporting the plaintiff’s

termination. Am. Compl. ¶ 42. Specifically, in response to

comments made on the post of the Adweek article in which various

commenters speculated on the plaintiff’s termination – “I worked

for Ralph at Goodby. I’d be surprised if it was sexual

harassment,” “I worked with him as well and agree,” and “This

would be a terrible time to get fired quietly for creative

differences” – Illinois Doe 1 interjected that “9 women reported

him.” Dorny Decl., Ex. C. Shortly thereafter, Illinois Doe 1

posted a screenshot of DMA’s “nine particular women” Instagram

story. Id. Around the same time, several private text messages

between women assisting DMA allegedly discussed the plaintiff’s

                                    7
       Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 8 of 31



termination, stated that DMA was responsible, and stated that

“NY Doe 3 must be dancing.” Am. Compl. ¶ 42.

      On May 22, 2018, the plaintiff sued DMA and anonymous

individuals, who are not defendants in this case, in Los

Angeles, California Superior Court, Case No. BC 707278, for

defamation and related torts. Id. at ¶ 43; Leinwand Decl., Ex.

F. 3 The next day, the plaintiff made a public statement in the

form of an open letter published through his attorney addressing

the allegations against him. Leinwand Decl., Ex. G. The

California lawsuit and the open letter were picked up by news

outlets on May 24, 2018 and the following weeks. Leinwand Decl.,

Exs. H, K, L, M. 4 In response to the filing of the California




3 The plaintiff sought discovery in the California litigation from Facebook,

Instagram, and Gmail regarding the identities of those behind DMA. The court
granted a limited subpoena to obtain identifying information of those who
actually published the January Instagram stories. In addition to the
California action, the plaintiff has also filed a case in federal court in
the District of Colorado on June 29, 2018 against CP+B and some of its
officers for a variety of claims related to the plaintiff’s termination
including breach of contract, age discrimination, reverse sex discrimination,
defamation, and other related torts. Watson v. Crispin Porter & Bogusky LLC,
No. 18-cv-1658 (D. Colo.). On August 22, 2018, CP+B filed a case in the
Southern District of New York against the plaintiff seeking to compel
arbitration of the Colorado claims and to dismiss or stay the Colorado
litigation. On October 10, 2019, Judge Broderick granted the motion to compel
arbitration, and denied the motion to dismiss or stay the Colorado
litigation. Crispin Porter & Bogusky LLC v. Watson, No. 18-mc-384, 2019 WL
5079916, at *5 (S.D.N.Y. Oct. 10, 2019). On November 18, 2019, the Colorado
court enforced Judge Broderick’s order and granted the defendants’ motion to
dismiss in that case. Watson, No. 18-cv-1658, Dkt. No. 36 (D. Colo. Nov. 18,
2019). That case is now pending before an arbitrator.
4 In a defamation case, “the Court can take judicial notice of the existence
of articles written by and about [the plaintiff], though not for the truth of
the matter asserted in the documents themselves.” Biro v. Conde Nast, 963 F.
Supp. 2d 255, 271 n.9 (S.D.N.Y. 2013), aff’d, 807 F.3d 541 (2d Cir. 2015) &
622 F. App’x 67 (2d Cir. 2015).

                                      8
      Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 9 of 31



lawsuit, NY Doe 2 allegedly posted the following on May 24, 2018

from the DMA account: “Gloves are off. I don’t care if the

industry knows he raped me.” Am. Compl. ¶ 44. Then, on May 25,

2018, DMA’s private accounts were turned off, although the

Instagram account reappeared shortly thereafter as a public

account with fewer followers than before. Id. at ¶ 46.

     Allegedly in response to the Los Angeles action, on May 25,

2018, DMA started a GoFundMe paged titled “Diet Madison Avenue

Legal Defense Fund” with the stated purpose of raising “funds to

defend our team members and volunteers against false

accusations.” Id. at ¶ 47. On that same day, Illinois Doe 1

shared the GoFundMe account on social media and commented that

“@DietMadisonAvenue needs our help to fight Ralph Watson’s

defamation law suit. All donations can be made anonymously. I

figure it’s the next best thing to giving money directly to his

victims.” Id. at ¶ 48; Dorny Decl., Ex. D.

     On January 17, 2019, the plaintiff filed this action. The

plaintiff brings a cause of action for defamation against all

defendants based on the series of statements preceding and

following the plaintiff’s termination. The plaintiff further

brings causes of action for intentional infliction of emotional

distress, tortious interference with contract, and both tortious

and negligent interference with prospective economic advantage

based on the same factual allegations that underly the

                                    9
     Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 10 of 31



defamation claims. Finally, the plaintiff alleges that the

defendants were part of a civil conspiracy by which all the

defendants are jointly and severally liable for damages incurred

by the plaintiff as a result of all conduct alleged in the

Complaint.

                                  III.

                                   A.

     “The elements of a cause of action for defamation are a

false statement, published without privilege or authorization to

a third party, constituting fault as judged by, at a minimum, a

negligence standard, and it must either cause special harm or

constitute defamation per se.” Kamchi v. Weissman, 1 N.Y.S.3d

169, 180 (App Div. 2014) (internal quotation marks omitted). In

order to state a claim for defamation, a complaint must

“identify adequately who actually made the allegedly

[defamatory] statements, when they were made and to whom they

were communicated.” Mahmud v. Bon Secours Charity Health Sys.,

289 F. Supp. 2d 466, 476 (S.D.N.Y. 2003). At the motion to

dismiss stage, a complaint “does not necessarily rise or fall in

its entirety” and “the Court may dismiss the claims based on the

nonactionable statements and allow the claims based on the

actionable statements to go forward.” Biro v. Conde Nast, 883 F.

Supp. 2d 441, 457 (S.D.N.Y. 2012). “Whether particular words are

defamatory presents a legal question to be resolved by the court

                                   10
     Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 11 of 31



in the first instance.” Germain v. M&T Bank Corp., 111 F. Supp.

3d 506, 534 (S.D.N.Y. 2015) (internal quotation marks and

alterations omitted).

     In this case, the plaintiff alleges the following

defamatory statements: (1) the January 19, 2018 Instagram story;

(2) the first January 25, 2018 Instagram story, “Apparently

during the @cpbgroup townhall today, they claimed to support the

Me Too campaign . . . Are they letting go of Ralph AKA the

unrepentant serial predator?”; (3) the second January 25, 2018

Instagram story, “FYI – HR has all the reports. The things

stated aren’t rumors. They literally have every single

report . . . In other words they are lying . . . So yeah, keep

digging a bigger hole guys . . . clearly nobody has learned a

lesson”; (4) the February 2, 2018 Facebook comments posted by

Illinois Doe 1; (5) the May 24, 2018 Instagram story allegedly

posted by NY Doe 2; (6) the May 25, 2018 post made by Illinois

Doe 1 in connection with the GoFundMe page; and (7) the

complaint allegedly lodged by NY Doe 2 with CB+P human resources

prior to the plaintiff’s termination. Each of the four moving

defendants’ defamation liability will be addressed in turn.

                                   1.

     The allegations with respect to Illinois Doe 1 are as

follows: Illinois Doe 1 was a member of DMA; On February 2, 2018

Illinois Doe 1 made a comment that “9 women reported” the

                                   11
     Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 12 of 31



plaintiff and also posted a screenshot of the “nine particular

women” Instagram story in connection with a discussion in the

comments of a Facebook post about the reason for the plaintiff’s

termination; and on May 25, 2018, Illinois Doe 1 shared DMA’s

GoFundMe account with a comment that included the phrase “I

figure [donating] is the next best thing to giving money

directly to his victims.”

     Illinois Doe 1 argues that these comments are

“republications” of the comments of others and that therefore

she cannot have liability for defamation for merely republishing

the statements of others. However, under New York law, “[a]

speaker who repeats another’s defamatory statements is not made

immune from liability for defamation merely because another

person previously made the same demeaning claim.” Enigma

Software Grp. USA, LLC v. Bleeping Comput. LLC, 194 F. Supp. 3d

263, 287 (S.D.N.Y. 2016) (collecting cases); see also Cianci v.

New Times Publ’g Co., 639 F.2d 54, 60-61 (2d Cir. 1980)

(discussing the “black-letter rule that one who republishes a

libel is subject to liability just as if he had published it

originally, even though he attributes the libelous statement to

the original publisher, and even though he expressly disavows




                                   12
      Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 13 of 31



the truth of the statement.”) (quotation marks and citation

omitted). 5

      Illinois Doe 1 is therefore potentially liable for her

statements, notwithstanding the fact that some of the

statements, specifically the screenshot of the Instagram story

on February 2, 2018 and the GoFundMe account shared on May 25,

2018, are alleged to be republications of the statements of

others.

      The plaintiff can state a claim for defamation if Illinois

Doe 1’s statements “are potentially defamatory,” meaning that

they “tend to expose the plaintiff to public contempt, ridicule,

aversion or disgrace, or induce an evil opinion of him in the

minds of right-thinking persons, and to deprive him of their

friendly intercourse in society.” Qureshi v. St. Barnabas Hosp.

Ctr., 430 F. Supp. 2d 279, 287 (S.D.N.Y. 2006). In making the

determination whether a statement is actionable, the Court must

“look to the over-all context in which the assertions were made



5 The cases cited by Illinois Doe 1 for the proposition that Illinois Doe 1

should not be liable for these “republications” concern New York’s “single
publication” rule, which provides that the statute of limitations for a claim
of defamation begins to run when a finished product is released by the
publisher even if the item is sold in multiple copies, in multiple places,
and at various times. See Biro v. Conde Nast, No. 154663/2017, 2018 WL
2938361 (Sup. Ct. 2018); Martin v. Daily News L.P., 990 N.Y.S.2d 473 (App.
Div. 2014); Haefner v. New York Media, LLC, 918 N.Y.S.2d 103 (App. Div.
2011). The single publication rule has no application in this case because
there is no dispute that the case was filed within the statute of limitations
period on January 17, 2019. See C.P.L.R. § 215(3) (statute of limitations for
libel or slander is one year). At the argument of the current motions,
Illinois Doe 1 disclaimed any reliance on the “single publication” rule.

                                     13
     Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 14 of 31



and determine on that basis ‘whether the reasonable reader would

have believed that the challenged statements were conveying

facts about the libel plaintiff.’” See Brian v. Richardson, 660

N.E.2d 1126, 1131 (N.Y. 1995) (quoting Immuno AG v. Moor-

Jankowski, 567 N.E.2d 1270, 1281 (N.Y. 1991)). “Courts are not

to render statements actionable by giving them a strained or

artificial construction, nor are they to interpret potentially

defamatory statements in their mildest and most inoffensive

sense to hold them nonlibelous.” Qureshi, 430 F. Supp. 2d at 287

(quotation marks and internal citations omitted).

     The plaintiff does not allege that the Facebook comments

made by Illinois Doe 1 on February 2, 2018 are literally false

because it was untrue that nine women “reported” the plaintiff.

Rather, the plaintiff argues that the Facebook comments were

false because they conveyed the false inference that the

plaintiff had sexually abused nine women who reported that

abuse. Statements may be actionable where “the language of the

communication as a whole can be reasonably read both to impart a

defamatory inference and to affirmatively suggest that the

author intended or endorsed that inference.” Tannerite Sports,

LLC v. NBCUniversal Media LLC, 135 F. Supp. 3d 219, 232

(S.D.N.Y. 2015) (quoting Stepanov v. Dow Jones & Co., 987

N.Y.S.2d 37, 38 (App. Div. 2014)), aff’d, 864 F.3d 236 (2d Cir.

2017).

                                   14
     Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 15 of 31



     In the context of the communication as a whole, Illinois

Doe 1’s Facebook comments on February 2, 2018 can reasonably be

read to suggest that Illinois Doe 1 intended to endorse the

alleged defamatory statement that the plaintiff sexually

assaulted women. Illinois Doe 1 made two comments in response to

speculation by others on Facebook that the plaintiff was not

terminated for reasons related to sexual harassment. Illinois

Doe 1’s responsive statements that “9 women reported him” and

the follow-up screenshot of the Instagram post celebrating the

“nine particular women who shared painful stories with us” are

defamatory because they tend to give a reader the impression

that the plaintiff sexually assaulted women and that Illinois

Doe 1 endorsed that impression. See Partridge v. State, 100

N.Y.S.3d 730, 737 (App. Div. 2019) (finding defamation by

implication when the placement of a photo by State Police of the

claimant imparted the viewer with a reasonable belief that the

claimant had committed sex crimes against children and that the

State Police endorsed that belief).

     The motion to dismiss the claim for defamation against

Illinois Doe 1 with respect to the February 2, 2018 Facebook

statements is therefore denied.

     Illinois Doe 1’s GoFundMe post on May 25, 2018,

specifically the statement that “I figured [donating is] the

next best thing to giving money directly to his victims,” is

                                   15
     Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 16 of 31



also susceptible of a defamatory meaning because it asserts that

the plaintiff had “victims.” “When considered in the context of

the entire communication and of the circumstances in which they

were spoken, the statements may be reasonably understood as

assertions of provable fact about” the plaintiff, namely that he

had “victims.” Greenberg v. Spitzer, 62 N.Y.S.3d 372, 388 (App.

Div. 2017). Thus, the plaintiff has alleged sufficiently that

Illinois Doe 1 defamed him on May 25, 2018 with her comment in

connection with the GoFundMe page.

     The motion to dismiss the defamation claims against

Illinois Doe 1 with respect to her February 2, 2018 statements

and the May 25, 2018 statement is therefore denied.

     There is, however, no specific allegation that Illinois Doe

1 was personally involved in any of the other alleged defamatory

statements on January 19, 2018, on January 25, 2018, or the ones

attributed to NY Doe 2. See Mahmud, 289 F. Supp. 2d at 476.

Therefore, Illinois Doe 1’s motion to dismiss the defamation

claim with respect to any other statements is granted without

prejudice.

                                   2.

     The allegations supporting a claim for defamation with

respect to NY Doe 2 are as follows: Around September 2016, the

plaintiff complained to CP+B human resources and Head of Talent

that NY Doe 2 had an unsatisfactory job performance and had made

                                   16
     Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 17 of 31



an unwanted advance on the plaintiff; around February 2017, the

plaintiff complained to human resources and Head of Talent that

NY Doe 2 had tried to kiss the plaintiff unexpectedly without

his consent; at some time prior to the plaintiff’s termination,

NY Doe 2 made a statement to the CB+P human resources department

that the plaintiff had sexually assaulted her; at some point

after the plaintiff’s termination, CB+P prepared an unsworn

affidavit based on NY Doe 2’s complaint and shared it with the

plaintiff’s counsel in October 2018; and on May 24, 2018, NY Doe

2 allegedly made a statement that was reproduced on the DMA

Instagram that “Gloves are off. I don’t care if the industry

knows he raped me.” The plaintiff alleges that NY Doe 2’s

statements were knowingly false and made in retaliation for the

plaintiff’s prior complaints against NY Doe 2.

     If proven to be false, NY Doe 2’s two statements accusing

the plaintiff of raping her, made to the CP+B human resources

department and made on Instagram to all of DMA’s followers on

May 24, 2018, would constitute two separate counts of defamation

per se. See Franco v. Diaz, 51 F. Supp. 3d 235, 244-45 (E.D.N.Y.

2014) (“The accusations of rape and assault made by plaintiff

[in the counterclaim] charge Julio and Ada with serious crimes,

and therefore defendants need not plead special damages.”).

     NY Doe 2 does not dispute that these statements are

defamatory but argues that the plaintiff has not pleaded that NY

                                   17
      Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 18 of 31



Doe 2 made the statements with the requisite degree of fault.

First, NY Doe 2 argues that the plaintiff is a limited purpose

public figure by virtue of injecting himself into the news on

May 23, 2018 through his public statements and that as a result

the plaintiff must allege that NY Doe 2 made her statements with

actual or constitutional malice. 6 Second, NY Doe 2 argues that

she had a qualified privilege to make her statements because NY

Doe 2 made them to persons having a common interest in the

subject matter of the statements. As a result, NY Doe 2 argues

that the plaintiff must allege that NY Doe 2 made the statements

with common law malice. 7 Finally, NY Doe 2 argues that her

statements about the plaintiff concern a private figure involved

in a public controversy and that as a result the plaintiff must

allege that NY Doe 2 was grossly irresponsible in making the

statements. 8


6 False statements about a public official or a public figure, including a

limited purpose public figure, are not actionable unless made with knowledge
of their falsity or serious subjective doubts about their falsity, a state of
mind that is sometimes referred to as “constitutional malice” or “actual
malice.” See Liberman v. Gelstein, 605 N.E.2d 344, 349-50 (N.Y.1992)
(discussing constitutional or actual malice).
7 False statements made to others sharing a common interest in the subject
matter of the communications are qualifiedly privileged and are not
actionable unless the defendant was motivated in making the alleged
defamatory statements by spite or ill-will, a state of mind that is referred
to as common law malice. See Foster v. Churchill, 665 N.E.2d 153, 157 (N.Y.
1996).
8 When the contents of an alleged defamatory communication are related to

matters warranting public exposition, the plaintiff can recover only if the
defamer “acted in a grossly irresponsible manner without due consideration
for the standards of information gathering and dissemination ordinarily
followed by responsible parties.” Chapadeau v. Utica Observer-Dispatch, 341
N.E.2d 569, 571 (N.Y. 1975).

                                     18
     Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 19 of 31



     At this time, there is no need to address whether the

plaintiff is a limited public purpose figure, whether NY Doe 2

was qualifiedly privileged under the common interest privilege

to make her statements, or whether NY Doe 2 was speaking on a

matter of public controversy when she made her statements. Even

assuming that the plaintiff is required to allege that NY Doe 2

made her statements with the requisite degree of fault, the

plaintiff has done so.

     The allegations in the Complaint are sufficient to infer

that NY Doe 2 made her statements with constitutional or actual

malice because the plaintiff alleges that NY Doe 2 made “false

statements with knowledge of their falsity” when she accused him

of raping her, both to the CB+P human resources department and

in the May 24, 2018 Instagram story. Albert v. Loksen, 239 F.3d

256, 273 (2d Cir. 2001). This is a case where the alleged false

statements were allegedly based on the direct knowledge of the

alleged defamer that the plaintiff alleges is false. A fair

inference from the Complaint is that NY Doe 2 knew that the

plaintiff did not rape her but falsely made that accusation.

Those circumstances are sufficient to infer actual or

constitutional malice on the part of NY Doe 2 because she is

alleged to have firsthand knowledge of whether the plaintiff did

or did not rape her. See Biro v. Conde Nast, 807 F.3d 541, 545

(2d Cir. 2015) (“[W]hether actual malice can plausibly be

                                   19
     Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 20 of 31



inferred will depend on the facts and circumstances of each

case.”). Whether the alleged defamatory comments attributed to

NY Doe 2 are actually true cannot be decided on a motion to

dismiss. The plaintiff has alleged sufficiently that NY Doe 2

made the defamatory statements with constitutional or actual

malice.

     The Complaint also contains sufficient allegations to infer

that NY Doe 2 made her comments with common law malice. The

plaintiff alleges that NY Doe 2 falsely accused the plaintiff of

raping her, in retaliation for the plaintiff’s previous

complaints and initiation of disciplinary actions against NY Doe

2. The circumstances under which NY Doe 2 allegedly made her

statements give rise to the plausible inference that NY Doe 2

made her statements with common law malice, that is “with a

desire to injure” the plaintiff and as a result of “personal

spite or ill will, or culpable recklessness or negligence.”

Herlihy v. Metro. Museum of Art, 633 N.Y.S.2d 107, 112 (App.

Div. 1995) (internal quotation marks omitted).

     Finally, the plaintiff has alleged sufficiently that NY Doe

2 was grossly irresponsible in publishing the defamatory

statements for similar reasons that the plaintiff alleges

sufficiently that NY Doe 2 made the statements with actual or

constitutional malice; the plaintiff alleges that NY Doe 2 made

the statements with full awareness of their falsity. See

                                   20
     Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 21 of 31



Konikoff v. Prudential Ins. Co. of Am., 234 F.3d 92, 104 (2d

Cir. 2000) (“Ordinarily a communication made with ‘actual

malice’ is also made in violation of the Chapadeau standard

because ordinarily it is grossly irresponsible to make a

defamatory statement knowing that it is false or while highly

aware that it is probably false.”). This is not a case in which

NY Doe 2 is a media defendant and could be found not to be

grossly irresponsible, although acting with actual or

constitutional malice, because she made the statement with “due

consideration of the standards of information gathering and

dissemination ordinarily followed by responsible parties under

Chapadeau.” Id. At the motion to dismiss stage, the plaintiff

has alleged sufficiently that NY Doe 2 was grossly irresponsible

in making the two defamatory statements by virtue of the fact

that the plaintiff alleges NY Doe 2 made the statement with full

knowledge of their falsity. See Goldman v. Reddington, -- F.

Supp. 3d --, 2019 WL 4736803, at *8 (E.D.N.Y. Sept. 27, 2019)

(finding allegations that the defendant knowingly and

intentionally made false accusations that the plaintiff was a

rapist satisfied the gross irresponsibility standard at the

motion to dismiss stage).

     Therefore, NY Doe 2’s motion to dismiss the defamation

claim against her with respect to the complaint made to the CP+B



                                   21
     Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 22 of 31



human resources department and on May 24, 2018 on Instagram is

denied.

     There is, however, no specific allegation that NY Doe 2 was

personally involved in other potentially defamatory statements,

namely the statements made on January 19 and January 25, 2018,

and the one attributed to Illinois Doe 1. See Mahmud, 289 F.

Supp. 2d at 476. Therefore, NY Doe 2’s motion to dismiss the

defamation claim with respect to any other statements is granted

without prejudice.

                                   3.

     The allegations in support of a claim for defamation

against Doe 1 consist of the following: Doe 1, who worked, until

sometime just before the filing of the Amended Complaint, for

another advertising agency, Droga5, “provided assistance to DMA,

including connecting DMA with student researchers at NYU.” Am.

Compl. ¶ 17. There is no allegation that Doe 1 actually made the

allegedly defamatory statements, namely the Instagram Stories on

January 19 and January 25, 2018, as well as the ones attributed

to Illinois Doe 1 and NY Doe 2. See Mahmud, 289 F. Supp. 2d at

476. Therefore, Doe 1 has no direct liability for defamation and

the motion to dismiss the claim for defamation against Doe 1 is

granted without prejudice.




                                   22
      Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 23 of 31



                                      4.

      The allegations in support of a claim for defamation

against NY Doe 3 consist of the following: NY Doe 3 compiled the

original list of alleged male harassers containing approximately

150 names beginning in October 2017, but notably not the

plaintiff’s name; NY Doe 3 was instrumental in forming DMA and

eventually gave her list to the DMA defendants in this case,

which again did not include the plaintiff’s name; and after the

plaintiff was terminated, text messages were allegedly sent

between women assisting DMA that said, in reference to the

plaintiff’s termination, that “NY Doe 3 must be dancing.” There

is no allegation that NY Doe 3 actually made the allegedly

defamatory statements, either on January 19 and January 25, 2018

or the ones attributed to Illinois Doe 1 and NY Doe 2. See

Mahmud, 289 F. Supp. 2d at 476. Therefore, there is no plausible

allegation that NY Doe 3 has direct liability for defamation and

NY Doe 3’s motion to dismiss the defamation claim is granted

without prejudice. 9




9 NY Doe 3 also argues that the defamation claim, as well as all other claims
in this case, should be dismissed against her because she is shielded by
Section 230 of the Communications Decency Act, 47 U.S.C. § 230(c)(1).
However, it is unnecessary to reach this issue because the claims are
dismissed against NY Doe 3 on the grounds that she was not alleged to be
directly involved in any of the alleged defamatory statements.

                                      23
     Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 24 of 31



                                   B.

     The allegations giving rise to the claim for intentional

infliction of emotional distress consist of the same allegations

that give rise to the claims for defamation. Therefore, the

intentional infliction of emotional distress claims should be

dismissed with prejudice as to all defendants because they are

duplicative of the defamation claims. See Brancaleone v.

Mesagna, 736 N.Y.S.2d 685, 687 (App. Div. 2002); Ghaly v.

Mardiros, 611 N.Y.S.2d 582, 583 (App. Div. 1994).

                                   C.

     To state a claim for tortious interference with contract, a

plaintiff must allege “(1) the existence of a valid contract

between the plaintiff and a third party; (2) the defendant’s

knowledge of the contract; (3) the defendant’s intentional

procurement of the third-party’s breach of the contract without

justification; (4) actual breach of the contract; and (5)

damages resulting therefrom.” Kirch v. Liberty Media Grp., 449

F.3d 388, 401 (2d Cir. 2006) (quotation marks omitted).

     For the same reasons that the motions to dismiss the

defamation claims against Doe 1 and NY Doe 3 are granted, the

motions to dismiss the tortious interference with contract

claims against those two defendants are granted without

prejudice because there is no allegation that those defendants

intentionally procured CP+B’s breach of its contract with the

                                   24
      Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 25 of 31



plaintiff. See Lama Holding Co. v. Smith Barney Inc., 668 N.E.2d

1370, 1376 (N.Y. 1996).

     The plaintiff has also failed to allege a claim for

tortious interference with contract against Illinois Doe 1

because the statements attributable to her – the republication

of the “nine women” post on February 2, 2018 and of the GoFundMe

page with the corresponding comment on May 25, 2018 – postdated

the alleged breach of contract that occurred when CB+P

terminated the plaintiff on February 2, 2018. 10 Therefore,

Illinois Doe 1 cannot be liable for tortious interference for

her statements because an action that postdates a breach cannot

be a but-for cause of the breach. See Burrowes v. Combs, 808

N.Y.S.2d 50, 53 (App. Div. 2006). The motion to dismiss the

tortious interference with contract claim against Illinois Doe 1

is granted without prejudice.

     This leaves the claim against NY Doe 2. The plaintiff has

alleged sufficiently that NY Doe 2 was aware of a valid contract

between CP+B and the plaintiff and that she made a statement to

the CP+B human resources department with the intention of

bringing about the plaintiff’s termination. The plaintiff has

alleged adequately that NY Doe 2 tortiously interfered with a




10A claim for tortious interference with contract based on statements that
are alleged to be defamatory is analyzed independent of the claim for
defamation. See, e.g., Kirch, 449 F.3d at 398-402.

                                     25
     Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 26 of 31



contract when she made the defamatory statement to the CB+P

human resources department that allegedly led to the plaintiff’s

termination. Therefore, the motion to dismiss the tortious

interference with contract claim against NY Doe 2 is denied.

                                   D.

     The tort of intentional interference with prospective

economic advantage requires a plaintiff to allege “(1) the

existence of a profitable business relationship; (2) the

tortfeasor’s interference with that relationship; (3) the

tortfeasor’s use of dishonest, unfair, improper, or wrongful

means; and (4) damage to the business relationship.” Lader v.

Delgado, 941 F. Supp. 2d 267, 272 (E.D.N.Y. 2013).

     In this case, the plaintiff has failed to allege

sufficiently that any defendant directed any conduct at a third-

party that the plaintiff allegedly would have contracted with in

the future. See Carvel Corp. v. Noonan, 818 N.E.2d 1100, 1104-05

(N.Y. 2004). The lack of any allegations that the defendants

directed conduct at prospect third-party contracting parties

means that the motions to dismiss the tortious interference with

prospective economic advantage claim is granted without

prejudice as to all defendants.

                                   E.

     The motions to dismiss the claims for negligent

interference with prospective economic advantage are granted

                                   26
     Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 27 of 31



with prejudice because in New York there is no cause of action

for negligent interference with prospective economic advantage.

See Lokai Holdings LLC v. Twin Tiger USA LLC, 306 F. Supp. 3d

629, 643 (S.D.N.Y. 2018); R.M. Bacon, LLC v. Saint-Gobain

Performance Plastics Corp., No. 17-cv-441, 2018 WL 1010210, at

*3 (N.D.N.Y. Feb. 20, 2018) (collecting cases), appeal docketed,

(2d Cir. July 10, 2018) (No. 18-2018).

                                  IV.

     The plaintiffs also allege a civil conspiracy between the

defendants making them jointly and severally liable for all

tortious conduct. “It is textbook law that New York does not

recognize an independent tort of conspiracy. If an underlying

actionable tort is established, however, the plaintiff may plead

the existence of a conspiracy in order to demonstrate that each

defendant’s conduct was part of a common scheme.” Gym Door

Repairs, Inc. v. Young Equip. Sales, Inc., 206 F. Supp. 3d 869,

913 (S.D.N.Y. 2016) (internal quotation marks and alteration

omitted). The plaintiff

     must demonstrate the primary tort, plus the following
     four elements: (1) an agreement between two or more
     parties; (2) an overt act in furtherance of the
     agreement; (3) the parties’ intentional participation
     in the furtherance of a plan or purpose; and (4)
     resulting damage or injury.


World Wrestling Fed’n Entm’t Inc. v. Bozell, 142 F. Supp. 2d

514, 532 (S.D.N.Y. 2001). In order to be liable for the acts of

                                   27
     Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 28 of 31



others under a conspiracy theory, the defendant must “know the

wrongful nature of the primary actor’s conduct.” Pittman v.

Grayson, 149 F.3d 111, 123 (2d Cir. 1998) (quotation marks

omitted). Because some statements may be actionable while others

may not, see Biro, 883 F. Supp. 2d at 457, and because each

defamatory statement and each act of publication gives rise to a

distinct cause of action, see Barber v. Daly, 586 N.Y.S.2d 398,

400 (App. Div. 1992); Ewig v. Taub, 56 N.Y.S.2d 122, 123-24

(Sup. Ct. 1945), the liability of each defendant under a

conspiracy theory must be alleged separately as to each

defamatory statement and as to each separate tort.

     In this case, the only underlying tortious acts

sufficiently alleged are two acts of defamation by Illinois Doe

1 corresponding to the February 2, 2018 Facebook comments and

the May 25, 2018 GoFundMe post, two acts of defamation by NY Doe

2 corresponding to the complaint made to the CB+P human

resources department and the Instagram post on May 25, 2018, and

one act of tortious interference with contract by NY Doe 2

corresponding to her pre-termination statement to the CB+P human

resources department. Only these tortious acts can form the

object of a civil conspiracy because there are insufficient

allegations to draw a plausible inference that any of the

defendants conspired with unknown others to commit any other



                                   28
     Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 29 of 31



tort or to make any other alleged defamatory statements such as

the statements on January 19 and January 25, 2018.

     However, there are no allegations in the Complaint that any

defendant provided substantial encouragement to Illinois Doe 1

or NY Doe 2 on the specific days they made the defamatory

statements directly attributable to them. There are no specific

allegations that any defendants entered into any agreement with

Illinois Doe 1 or NY Doe 2 to make the statements they made or

had any prior knowledge that they would make those specific

statements. The allegations that Doe 1 provided assistance to

DMA by connecting DMA with student researchers at NYU and that

NY Doe 3 compiled an original list of names and helped form DMA

behind the scenes are insufficient to raise a plausible

inference that Doe 1 or NY Doe 3 “had an agreement of

understanding” with NY Doe 2 or Illinois Doe 1 when the latter

two committed alleged tortious acts. Nat’l Westminster Bank USA

v. Weksel, 511 N.Y.S.2d 626, 629 (App. Div. 1987). Further,

there are no allegations that any other defendant committed a

specific overt act with respect to the defamatory statements

made by NY Doe 2 and Illinois Doe 1. See Ritchie Capital Mgmt.,

L.L.C. v. Gen. Elec. Capital Corp., 121 F. Supp. 3d 321, 339-40

(S.D.N.Y. 2015) (discussing the overt act requirement), aff’d,

821 F.3d 349 (2d Cir. 2016). There are therefore insufficient

allegations to state a conspiracy. See Ulrich v. Moody’s Corp.,

                                   29
     Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 30 of 31



No. 13-cv-8, 2017 WL 1232709, at *19 (S.D.N.Y. Mar. 31, 2017)

(finding insufficient allegations of conspiracy where there were

no allegations of an agreement to commit a tortious act or that

the defendant intentionally participated in a tortious plan),

aff’d, 721 F. App’x 17 (2d Cir. 2018).

     As a final point, allegations of mere membership in the

DMA, which allegedly consisted of at least twelve persons,

absent allegations that any particular member exercised control

over the accounts on the days in which alleged defamatory

statements issued from the accounts or that the member intended

those statements to be made, do not give rise to a plausible

inference that any member entered into an agreement to make the

statements not directly attributable to that member and that

there was some specific overt act in furtherance of that

agreement. See MetLife Inv’rs USA Ins. Co. v. Zeidman, 734 F.

Supp. 2d 304, 313 (E.D.N.Y. 2010) (conspiracy claim fails

without facts showing an agreement to commit a particular act or

an overt act in furtherance), aff’d sub nom., MetLife Inv’rs USA

Ins. Co. v. Pratt, 442 F. App’x 589 (2d Cir. 2011).

     The claims for conspiracy are therefore dismissed without

prejudice.

                                   V.

     The plaintiff also requests additional discovery in order

to learn the identities of the publishers of some of the alleged

                                   30
     Case 1:19-cv-00533-JGK Document 99 Filed 02/11/20 Page 31 of 31



defamatory statements. The conclusory and threadbare allegations

against the defendants, particularly against NY Doe 3 and Doe 1,

that they were responsible for certain statements, does not

“unlock the doors of discovery” for the plaintiff to undertake a

fishing expedition. See Iqbal, 556 U.S. at 678-79. To the extent

that the plaintiff wishes to conduct more discovery, those are

matters to be taken up with the California court that has been

overseeing a lengthy discovery process for almost two years.

                              CONCLUSION

     The Court has considered all the arguments of the parties.

To the extent not specifically addressed, the arguments are

either moot or without merit. The motions to dismiss are granted

in part and denied in part as discussed above. If the plaintiff

seeks to file an amended complaint, the plaintiff should file a

motion to file such a complaint and explain how it cures any

defects noted above. The Clerk is directed to close Docket Nos.

54, 57, 74, 79, 84, and 91.

SO ORDERED.

Dated:    New York, New York
          February 11, 2020              __/s/ John G. Koeltl      __
                                               John G. Koeltl
                                        United States District Judge




                                   31
